Exhibit 10.2

PORTER BANCORP, INC.
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 30, 2018, by and between Porter Bancorp, Inc., a Kentucky
corporation (the “Company”), and Patriot Financial Partners III, L.P. (the
“Investor”).
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of March 30, 2018 between the Company the Investor (the “Purchase Agreement”).
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
1.            Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms shall have the following meanings:
“Advice” shall have the meaning set forth in Section 9(h).
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person.
“Agreement” shall have the meaning set forth in the Preamble.
“Allowable Grace Period” has the meaning set forth in Section 6(d).
“Business Day” means a day other than a Saturday or Sunday or other day on which
banks located in New York City are authorized or required by law to close.
 “Closing Date” has the meaning set forth in the Purchase Agreement.
“Commission” means the United States Securities and Exchange Commission.
“Common Shares” means the common shares of the Company, no par value per share,
and any securities into which such common shares may hereinafter be
reclassified.
“Company” shall have the meaning set forth in the Preamble.
“Company Securities” shall mean (i) the Common Shares and (ii) all shares
existing or hereafter authorized of any class of preferred stock of the Company
which has the right (subject always to the rights of any class or series of
preferred stock of the Company ranking senior to or pari passu with such
preferred stock) to participate in the distribution of the assets and earnings
of the Company, including (without duplication) any shares of capital stock into
which Company Securities may be converted (as a result of recapitalization,
share exchange or similar event) or are issued with respect to Company
Securities, including, without limitation, with respect to any stock split or
stock dividend, or a successor security.

--------------------------------------------------------------------------------

 
“Demand Notice” shall have the meaning set forth in Section 2(a).
“Demand Registration” shall have the meaning set forth in Section 2(a).
“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.
“Effectiveness Deadline” means, with respect to a Demand Registration, the fifth
(5th) Trading Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be “reviewed” or will not be subject to further review; provided that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.
“Effectiveness Period” shall have the meaning set forth in Section 2(a)(iv).
“Event” shall have the meaning set forth in Section 2(c).
“Event Date” shall have the meaning set forth in Section 2(c).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Filing Deadline” shall have the meaning set forth in Section 2(a)(i).
“FINRA” shall have the meaning set forth in Section 6(n).
“Grace Period” shall have the meaning set forth in Section 6(d).
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
“Holders Counsel” shall have the meaning set forth in Section 6(a).
“Indemnified Party” shall have the meaning set forth in Section 8(c).
“Indemnifying Party” shall have the meaning set forth in Section 8(c).
“Liquidated Damages” shall have the meaning set forth in Section 2(c).
“Losses” shall have the meaning set forth in Section 8(a).
“Non-Responsive Holder” shall have the meaning set forth in Section 9(d).
“Non-voting Common Shares” means the non-voting common shares of the Company, no
par value per share, issued to the Investor pursuant to the Purchase Agreement
and any securities into which such non-voting common shares may hereinafter be
reclassified.
2

--------------------------------------------------------------------------------

“OTC Pink” means the marketplace for trading over-the-counter stocks provided
and operated by OTC Markets Group, Inc.
 “Participating Holder” means any Holder that has elected to include Registrable
Securities in a Registration Statement pursuant to Section 2.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Piggyback Notice” shall have the meaning set forth in Section 3(a).
“Piggyback Registration” shall have the meaning set forth in Section 3(a).
“Principal Market” means the Trading Market on which the Common Shares are
primarily listed on and quoted for trading.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
“Purchase Agreement” shall have the meaning set forth in the Recitals.
“Registrable Securities” means all of the Shares and all of the Common Shares
issuable upon conversion of the Non-voting Common Shares, and any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to such shares, provided that
such shares shall cease to be Registrable Securities upon the earliest to occur
of the following: (A) a sale pursuant to a Registration Statement or Rule 144
under the Securities Act (in which case, only such shares sold shall cease to be
a Registrable Security); (B) becoming eligible for sale without time, volume or
manner of sale restrictions by the Holders under Rule 144; (C) if such shares
have ceased to be outstanding; (D) the date a Registration Statement becomes
effective including such shares; or (E) if such shares have been sold in a
private transaction in which the Holder’s rights under this Agreement have not
been assigned to the transferee.
 “Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Registration Statement filed in connection with a Demand
Registration), amendments and supplements to such Registration Statements,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such Registration
Statements.
3

--------------------------------------------------------------------------------

“Requested Information” shall have the meaning set forth in Section 9(d).
“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which covers any of the Registrable Securities pursuant
to the provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.
 “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.
“Rule 144A” means Rule 144A promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.
“SEC Guidance” means (i) any publicly-available written guidance, comments,
requirements or requests of the Commission staff and (ii) the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Shares” means the Common Shares issued to the Investor pursuant to the Purchase
Agreement.
“Shelf Offering” shall have the meaning set forth in Section 4(a).
“Take-Down Notice” shall have the meaning set forth in Section 4(a).
“Trading Day” means (i) a day on which the Common Shares are listed or quoted
and traded on its Principal Market (other than the OTC Bulletin Board), or (ii)
if the Common Shares are not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Shares are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Shares are not quoted on any Trading Market, a day on which the Common
Shares are quoted in the over-the-counter market as reported in the OTC Pink;
provided, that in the event that the Common Shares are not listed or quoted as
set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business
Day.
“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Shares are listed or quoted for
trading on the date in question.
4

--------------------------------------------------------------------------------

2.            Demand Registration.
(a)        Requests for Registration.  (i) Subject to the following paragraphs
of this Section 2(a), on or after the date that is six months following the date
hereof, Investor shall have the right, by delivering a written notice to the
Company, to require the Company to register, pursuant to the terms of this
Agreement, under and in accordance with the provisions of the Securities Act,
the number of Registrable Securities requested to be so registered pursuant to
the terms of this Agreement (any such written notice, a “Demand Notice” and any
such registration (including the Registration Statement related thereto), a
“Demand Registration”); provided, however, that the Company shall not be
obligated to file a registration statement relating to any registration request
under this Section 2(a) within a period of 120 days after the effective date of
any other registration statement relating to any registration request under this
Section 2(a) and any request for registration during such period shall be of no
force or effect.  Following receipt of a Demand Notice for a Demand Registration
in accordance with this Section 2(a), the Company shall use its commercially
reasonable efforts to file a Registration Statement as promptly as practicable
and in any event within ninety (90) calendar days of the receipt of a Demand
Notice (the “Filing Deadline”) and shall use its commercially reasonable efforts
to cause such Registration Statement to be declared effective under the
Securities Act as promptly as practicable after the filing thereof and in any
event by the Effectiveness Deadline.
(ii)        Within twenty (20) days after receipt by the Company of a Demand
Notice in accordance with this Section 2(a), the Company shall give written
notice (the “Notice”) of such Demand Notice to all other Holders and shall,
subject to the provisions of Section 2(b) hereof, include in such registration
all Registrable Securities with respect to which the Company received written
requests for inclusion therein within fifteen (15) days after such Notice is
given by the Company to such Holders.
(iii)        All requests made pursuant to this Section 2 will specify the
number of Registrable Securities to be registered and the intended methods of
disposition thereof.
(iv)        The Company shall be required to maintain the effectiveness of the
Registration Statement with respect to any Demand Registration until the earlier
of such time that all Registrable Securities included in such Registration
Statement (i) have actually been sold, or (ii) are freely tradeable pursuant to
Rule 144, or (iii) the effectiveness of the such Registration Statement expires
by its terms.
(b)        Priority on Demand Registration.  If any of the Registrable
Securities registered pursuant to a Demand Registration are to be sold in a firm
commitment underwritten offering, and the managing underwriter or underwriters
advise the Holders in writing that, in its view, the total number or dollar
amount of Registrable Securities and other Company Securities proposed to be
sold in such offering is such as to adversely affect the success of such
offering (including, without limitation, Company Securities proposed to be
included by other holders of Company Securities entitled to include securities
in such Registration Statement pursuant to incidental or piggyback registration
rights), then there shall be included in such firm commitment underwritten
offering the number or dollar amount of Registrable Securities that in the
opinion of such managing underwriter can be sold without adversely affecting
such offering, and such number of Registrable Securities and other Company
Securities shall be allocated as follows, unless the underwriter requires a
different allocation:
(i)         first, pro rata among the Holders on the basis of the percentage of
Company Securities (on an as-converted basis) requested to be included in such
Registration Statement by such Holders; and
(ii)        second, any securities proposed to be registered for the account of
any other Persons (including the Company), with such priorities among them as
such Persons shall determine.
5

--------------------------------------------------------------------------------

 
For purposes of any underwriter cutback, Registrable Securities shall also
include any Registrable Securities held by the partners, retired partners,
stockholders or affiliates of the Holders, or the estates and family members of
any such Holder or such partners and retired partners, any trusts for the
benefit of any of the foregoing persons and, at the election of such Holder or
such partners, retired partners, trust or affiliates, any charitable
organization, in each case to which any of the foregoing shall have distributed,
transferred or contributed Registrable Securities prior to the execution of the
underwriting agreement in connection with such underwritten offering; provided
that such distribution, transfer or contribution occurred not more than 90 days
prior to such execution, and such Holder and other persons shall be deemed to be
a single selling Holder, and any pro rata reduction (unless the managing
underwriter requires a different allocation) with respect to such selling Holder
shall be based upon the aggregate amount of Registrable Securities owned by all
entities and individuals included in such selling Holder, as defined in this
sentence.  No securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration.
(c)        Certain Demand Registration Events.  If: (i) a Demand Registration
Statement is not filed with the Commission on or prior to the Filing Deadline,
(ii) a Demand Registration Statement is not declared effective by the Commission
(or otherwise does not become effective) for any reason on or prior to the
Effectiveness Deadline, (iii) after its Effective Date, (A) such Registration
Statement ceases to be effective for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), or fails to remain continuously effective as to all Registrable
Securities for which it is required to be effective, or (B) the Participating
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities (other than during an Allowable Grace Period), or (iv) a
Grace Period applicable to a Demand Registration Statement exceeds the length of
an Allowable Grace Period (any such failure or breach in clauses (i) through
(iv) above being referred to as an “Event,” and, for purposes of clauses (i),
(ii) or (iii), the date on which such Event occurs, or for purposes of clause
(iv) the date on which such Allowable Grace Period is exceeded, being referred
to as an “Event Date”), then in addition to any other rights the Participating
Holders may have hereunder or under applicable law, on each such Event Date and
on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Participating Holder an amount in cash as liquidated
damages and not as a penalty (“Liquidated Damages”), equal to one half of one
percent (0.5%) of the aggregate purchase price paid by such Participating
Holders pursuant to the Purchase Agreement for any Registrable Securities held
by such Participating Holder on the Event Date.  The parties agree that
notwithstanding anything to the contrary herein or in the Purchase Agreement, no
Liquidated Damages shall be payable (i) with respect to a Participating Holder,
for an Event that relates to or is caused by any action or inaction taken by a
Participating Holder, (ii) with respect to a Participating Holder, in the event
such Participating Holder is unable to lawfully sell any of its Registrable
Securities (including, without limitation, in the event a Grace Period exceeds
the length of an Allowable Grace Period) because of possession of material
non-public information or (iii) with respect to any period after the expiration
of the Effectiveness Period (it being understood that this clause shall not
relieve the Company of any Liquidated Damages accruing prior to the expiration
of the Effectiveness Period).  Notwithstanding the foregoing, the maximum amount
of damages payable to a Holder pursuant to this Section 2(c) will be three
percent (3.0%) of the purchase price paid by such Holder pursuant to the
Purchase Agreement for any Registrable Securities held by such Participating
Holder. The right to receive the Liquidated Damages under this Section 2(c)
shall be the Holder's exclusive remedy for any failure by the Company to comply
with the provisions of this Section 2(c).  If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within ten (10)
Business Days after the date payable, the Company will pay interest on the
amount of Liquidated Damages then owing to a Participating Holder at a rate of
one percent (1.0%) per month on an annualized basis (or such lesser maximum
amount that is permitted to be paid by applicable law) to such Participating
Holder, accruing daily from the date such Liquidated Damages are due until such
amounts, plus all such interest thereon, are paid in full.  The Liquidated
Damages pursuant to the terms hereof shall apply on a daily pro rata basis for
any portion of a month prior to the cure of an Event, except in the case of the
first Event Date.
6

--------------------------------------------------------------------------------

(d)        Number of Demand Notices.  In connection with the provisions of this
Section 2, Investor shall have the right to deliver (or cause to be delivered)
up to three Demand Notices to the Company hereunder.  No Demand Registration
shall be deemed to have occurred for purposes of this Section 2(d) if the
Registration Statement relating thereto (i) does not become effective, (ii) is
not maintained effective for the period required pursuant to this Section 2,
(iii) the offering of the Registrable Securities pursuant to such Registration
Statement is subject to a stop order, injunction, or similar order or
requirement of the SEC during such period, or (iv) less than 75% of the
Registrable Securities included in Investor’s Demand Notice have been registered
pursuant to such Registration Statement as a result of the allocation set forth
in Section 2(b).
(e)        Revocation of Demand Notice.  At any time before the effective date
of the Registration Statement relating to a registration of Registrable
Securities, the Investor may revoke such request without liability to itself, by
providing notice to the Company revoking such request.  If Investor revokes such
request, such request shall be considered to be a Demand Registration in
accordance with Section 2(d) unless (i) such revocation was due to a material
adverse change in the Company’s business, operations, financial condition,
operating results or prospects, or to an action by or omission of the Company or
was otherwise caused by the Company, or (ii) the revoking Investor reimburses
the Company for all out-of-pocket expenses of the Company (excluding, for the
avoidance of doubt, any Internal Expenses (as defined below)) related to such
revoked request.
(f)        Timing.  Notwithstanding any other provision herein:  The Company may
postpone for up to 90 days the filing or effectiveness of a Registration
Statement for a Demand Registration if the Board determines in its reasonable
good faith judgment that such Demand Registration  would (i) materially
interfere with a significant acquisition, corporate organization, financing,
securities offering or other similar transaction involving the Company; (ii)
require premature disclosure of material information that the Company has a bona
fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act  The time periods under this Agreement within which the Company is required
to file, effect amend or supplement a Registration Statement (including the
calculation of the Filing Deadline and the Tolling Deadline) shall be tolled
during any such postponement.  The Company may delay a Demand Registration
hereunder only once in any period of 12 consecutive months.  The Company shall
not be obligated to effect, or to take any action to effect, any Demand
Registration during the period that is thirty (30) days before the Company’s
good faith estimate of the date of filing of, and ending on a date that is
ninety (90) days after the effective date of, a Registration Statement on Form
S-4 provided, that the Company is actively employing in good faith commercially
reasonable efforts to cause such registration statement to become effective.
7

--------------------------------------------------------------------------------

3.            Piggyback Registration.
(a)        Right to Piggyback.  (i) If the Company proposes to file a
registration statement under the Securities Act with respect to an offering of
Company Securities whether or not for sale for its own account (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto,
or (ii) filed solely in connection with an exchange offer or any employee
benefit or dividend reinvestment plan, or (iii) filed to register for resale
securities issued by the Company in an acquisition or merger transaction or
other transaction to which Rule 145 or any other similar rule of the Commission
is applicable), then, each such time, the Company shall give prompt written
notice of such proposed filing at least twenty (20) days before the anticipated
filing date (the “Piggyback Notice”) to all Holders.  The Piggyback Notice shall
offer the Holders the opportunity to include (or cause to be included) in such
registration statement the number of Registrable Securities as each such Holder
may request (a “Piggyback Registration”).  Subject to Section 3(b) hereof, the
Company shall include in each such Piggyback Registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within fifteen (15) days after notice has been given to the
Holders.  The eligible Holders shall be permitted to withdraw all or part of the
Registrable Securities from a Piggyback Registration at any time at least two
business days prior to the effective date of such Piggyback Registration.  The
Company may postpone or withdraw the filing or terminate the effectiveness of
the Registration Statement for a Piggyback Registration at any time.
(b)        Notwithstanding anything to the contrary set forth herein, if such
Piggyback Registration involves an underwritten Public Offering, each Holder
requesting Piggyback Registration must sell its Registrable Securities to the
selected underwriters on the same terms and conditions as apply to the Company
or any other holders of Company Securities on whose behalf the Piggyback
Registration was initiated.  If at any time after giving notice of its intention
to register any Company Securities pursuant to this Section 3(a) and before the
effective date of the applicable Registration Statement, the Company shall
determine for any reason not to register the securities it had proposed to
register, the Company shall give notice to all Holders requesting Piggyback
Registration and, thereupon, the Company shall be relieved of its obligations to
register any securities to be registered at such time pursuant to this Section
3(a).  No registration effected under this Section 3(a) shall relieve the
Company of its obligations to effect a Demand Registration to the extent
required under Section 2(a).
8

--------------------------------------------------------------------------------

 
(c)        Priority on Piggyback Registrations.  The Company shall use
commercially reasonable efforts to cause the managing underwriter or
underwriters of a proposed underwritten offering to permit Holders who have
submitted a Piggyback Notice in connection with such offering to include in such
offering all Registrable Securities included in each Holder’s Piggyback Notice
on the same terms and conditions as any other shares of Company Securities
included in the offering. Notwithstanding the foregoing, if the managing
underwriter or underwriters of such underwritten offering have informed the
Company in writing that it is their good faith opinion that the total amount of
Company Securities that such Holders, the Company and any other Persons having
rights to participate in such registration, intend to include in such offering
is such as to adversely affect the success of such offering, then the amount of
Company Securities to be offered in such registration shall be reduced to the
extent necessary to reduce the total amount of Company Securities to be included
in such offering to the amount recommended by such managing underwriter or
underwriters and such number of Registrable Securities and other Company
Securities shall be allocated as follows:
(i)        Priority on Company Registrations.  If a Piggyback Registration is
not a Demand Registration: (a) first, the securities the Company proposes to
sell, (b) second, the Registrable Securities requested to be included in such
registration, pro rata among the Holders requesting registration pursuant to
Section 3(a) on the basis of the percentage of Company Securities (on an
as-converted basis) requested to be included in such Registration Statement by
such Holders, and (c) third, other securities requested to be included in such
registration; and
(ii)        Priority on Demand Registrations.  If a Piggyback Registration is an
underwritten Demand Registration on behalf of the Investor, Registrable
Securities and other Company Securities shall be allocated as set forth in
Section 2(b) hereof.
(d)        Nothing in this Section 3 is intended to limit the rights set forth
in Section 2 in the event the Piggyback Registration is also a Demand
Registration.  In such a case, in the event of a conflict between Section 2 and
Section 3, Section 2 will prevail.
4.            Underwritten Shelf Offerings.
(a)        At any time that a shelf registration statement covering Registrable
Securities pursuant to Section 2 or Section 3 is effective, if any Holder
delivers a notice to the Company (a “Take-Down Notice”) stating that it intends
to sell all or part of its Registrable Securities included by it on the shelf
registration statement (a “Shelf Offering”), then, the Company shall amend or
supplement the shelf registration statement as may be necessary in order to
enable such Registrable Securities to be distributed pursuant to the Shelf
Offering (taking into account the inclusion of Registrable Securities by any
other Holders pursuant to this Section 4(a)). In connection with any Shelf
Offering, including any Shelf Offering that is an underwritten offering, such
proposing holder(s) shall also deliver the Take-Down Notice to all other holders
of Registrable Securities included on such shelf Registration Statement and
permit each such Holder to include its Registrable Securities included on the
shelf Registration Statement in the Shelf Offering if such holder notifies the
proposing holder(s) and the Company within five (5) business days after delivery
of the Take-Down Notice to such Holder.
9

--------------------------------------------------------------------------------

 
(b)        The Company shall have no obligation to effect an underwritten
offering under this Section 4 on behalf of the holders of Registrable Securities
electing to participate in such offering unless the expected gross proceeds from
such offering exceed $2,000,000.
(c)        If a Shelf Offering of Registrable Securities included in a Demand
Registration is to be conducted as an underwritten offering, then the Holders of
the majority of the Registrable Securities included in a Required Registration
Statement shall select the investment banking firm or firms to act as the lead
underwriter or underwriters in connection with such offering; provided, that
such selection shall be reasonably acceptable to the Company. If, in connection
with any such underwritten offering, the managing underwriter(s) advise(s) the
Company that in its or their reasonable opinion the number of securities
requested to be included in such offering exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), the Company will include in
such registration or Prospectus only such number of securities that in the
reasonable opinion of such underwriter(s) can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), which securities will be so included in the following
order of priority: (i) first, the Registrable Securities of the Holders who have
requested registration of Registrable Securities pursuant to this Section 4, pro
rata on the basis of the aggregate number of such securities or shares owned by
each such person, or as the Holders may otherwise agree amongst themselves, (ii)
second, the Common Shares and other securities the Company proposes to sell, and
(iii) third, any other securities of the Company that have been requested to be
so included, subject to the terms of this Agreement. No Holder may participate
in any underwritten registration under this Section 4 unless such Holder (i)
agrees to sell the Registrable Securities it desires to include in the
underwritten offering on the basis provided in any underwriting arrangements in
customary form and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.
(d)        In addition to Sections (a) and (b) of this Section 4, a Shelf
Offering of Registrable Securities included on a Piggyback Registration
Statement initiated by Holders pursuant to Section 2 shall be subject to the
procedures set forth in Section 3.
10

--------------------------------------------------------------------------------

5.             Restrictions on Public Sale by Holders of Registrable
Securities.  Each Holder agrees, in connection with any underwritten offering of
Common Shares pursuant to a Registration Statement (whether or not such Holder
elected to include Registrable Securities in such Registration Statement), if
requested (pursuant to a written notice) by the managing underwriter or
underwriters in an underwritten offering, not to effect any public sale or
distribution of any Registrable Securities (except as part of such underwritten
offering), including a sale pursuant to Rule 144, or to make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any
Registrable Securities, any other equity securities of the Company or any
securities convertible into or exchangeable or exercisable for any equity
securities of the Company, other than to an Affiliate or other Holder that has
agreed to the same restriction, without the prior written consent of the Company
or such underwriter, as the case may be, or to give any Demand Notice during the
period commencing on the date of the request (which shall be no earlier than 7
days prior to the expected “pricing” of such offering) and continuing for not
more than 180 days (with respect to the Initial Public Offering) or 60 days
after the date of the Prospectus (or Prospectus supplement if the offering is
made pursuant to a “shelf” registration), or such shorter time as shall be
required by the managing underwriter, pursuant to which such public offering
shall be made, plus an extension period, which shall be no longer than 17 days,
as may be proposed by the managing underwriter to address the regulations of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) regarding the publishing
of research, or such lesser period as is required by the managing underwriter;
provided, that, each Holder will agree to such restricted period only if all
executive officers and directors of the Company enter into similar agreements,
and the Company has used commercially reasonable efforts to cause all other
holders of at least 5% of the Company’s voting securities to enter into similar
agreements.
6.            Registration Procedures. Subject to Section 2(c), if and whenever
the Company is required to use its reasonable best efforts to effect the
registration of any Registrable Securities under the Securities Act as provided
in Section 2 and Section 3 hereof, the Company shall effect such registration to
permit the sale of such Registrable Securities in accordance with the intended
method or methods of disposition thereof, and pursuant thereto the Company shall
cooperate in the sale of the securities and shall, as expeditiously as possible:
(a)        prepare and file with the SEC a Registration Statement or
Registration Statements on such form as shall be available for the sale of the
Registrable Securities by the applicable Holders thereof or by the Company in
accordance with the intended method or methods of distribution thereof, and use
its reasonable best efforts to cause such Registration Statement to become
effective and to remain effective as provided herein (including by means of a
shelf registration statement pursuant to Rule 415 under the Securities Act if so
requested and if the Company is then eligible to use such registration);
provided, however, that not less than three (3) Trading Days before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(including documents that would be incorporated or deemed to be incorporated
therein by reference), the Company shall furnish or otherwise make available to
one counsel designated by a majority of the outstanding Registrable Securities
(“Holders Counsel”), copies of all such documents proposed to be filed, which
documents will be subject to the reasonable review and comment of Holders
Counsel, and such other documents reasonably requested by Holders Counsel,
including any comment letter(s) from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors, in all cases subject to Section 6(p)
below; provided further, however, that the Company shall not file any
Registration Statement containing information to which Holders Counsel
reasonably objects in good faith, unless the Company shall be advised by its
counsel that the information objected to is required under the Securities Act;
11

--------------------------------------------------------------------------------

 
(b)        (i) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective  as to the applicable Registrable
Securities for its Effectiveness Period (except during an Allowable Grace
Period) and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement; (ii) cause the related Prospectus to be supplemented by
any Prospectus supplement as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of the securities covered by
such Registration Statement, and as so supplemented to be filed pursuant to Rule
424 (or any similar provisions then in force) under the Securities Act (except
during an Allowable Grace Period); (iii) respond as promptly as reasonably
practicable to any comments received from the Commission with respect to each
Registration Statement or any amendment thereto and, as promptly as reasonably
possible, provide the Holders Counsel true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as “Selling Shareholders”; and (iv)
comply in all material respects with the applicable provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by a
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of (subject to the terms of this Agreement) in
accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, that each Holder shall be responsible for the
delivery of the Prospectus to the Persons to whom such Holder sells any of the
Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Holder agrees to dispose of Registrable Securities in
compliance with applicable federal and state securities laws, and the Company
shall have no responsibility hereunder for any action or inaction (including any
disclosure or failure to disclose) by any Holder.  In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 6(b)) by reason of the
Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous
report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission as promptly as practicable.


(c)        notify each Holders Counsel and the managing underwriters, if any,
promptly, and (if requested by any such Person) confirm such notice in writing,
(i) when a Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or related Prospectus or
for additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (v) if the Company has knowledge of the happening of any event that
makes any statement made in such Registration Statement or related Prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in
such Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading (which notice shall notify the selling Holders only of the occurrence
of such an event and shall provide no additional information regarding such
event to the extent such information would constitute material non-public
information);
12

--------------------------------------------------------------------------------

(d)        Notwithstanding anything to the contrary herein, at any time after
the Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (such
delay, a “Grace Period”).  During the Grace Period, the Company shall not be
required to maintain the effectiveness of any Registration Statement filed
hereunder and, in any event, Holders shall suspend sales of Registrable
Securities pursuant to such Registration Statements during the pendency of the
Grace Period provided, the Company shall promptly (i) notify the Investor in
writing of the existence of material non-public information giving rise to a
Grace Period or the need to file a post-effective amendment, as applicable, and
the date on which such Grace Period will begin, (ii) use commercially reasonable
efforts to terminate a Grace Period as promptly as practicable provided that
such termination is, in the good faith judgment of the Company, in the best
interest of the Company and (iii) notify the Investor in writing of the date on
which the Grace Period ends; provided, further, that, with respect to a Demand
Registration only, no single Grace Period shall exceed sixty (60) consecutive
days, and during any three hundred sixty-five (365) day period, the aggregate of
all Grace Periods shall not exceed an aggregate of one hundred twenty (120) days
(each Grace Period complying with this provision being an “Allowable Grace
Period”).  For purposes of determining the length of a Grace Period, the Grace
Period shall be deemed to begin on and include the date the Investors receive
the notice referred to in clause (i) above and shall end on and include the
later of the date the Investors receive the notice referred to in clause (iii)
above and the date referred to in such notice; provided, that no Grace Period
shall be longer than an Allowable Grace Period.  Notwithstanding anything to the
contrary, the Company shall use commercially reasonable efforts to cause its
transfer agent to deliver unlegended Shares to a transferee of Investor in
accordance with the terms of the Purchase Agreement in connection with any sale
of Registrable Securities with respect to which Investor has entered into an
irrevocable contract for sale prior to the Investor’s receipt of the notice of a
Grace Period and for which the Investor has not yet settled.
(e)        use its commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement, or the
lifting of any suspension of the qualification (or exemption from qualification)
of any of the Registrable Securities for sale in any jurisdiction at the
earliest date reasonably practical;
13

--------------------------------------------------------------------------------

 
(f)        if requested by the managing underwriters, if any, or the Holders of
a majority of the then outstanding Registrable Securities being sold in
connection with an underwritten offering, promptly include in a Prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, and such Holders may reasonably request in order to permit
the intended method of distribution of such securities and make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received such request; provided, however,
that the Company shall not be required to take any actions under this Section
6(e) that are not, in the opinion of counsel for the Company, in compliance with
applicable law;
(g)        furnish or make available to each Participating Holder, Holders
Counsel and each managing underwriter, if any, without charge, at least one
conformed copy of the Registration Statement, the Prospectus and Prospectus
supplements, if applicable, and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such Holder, counsel or underwriter);
(h)        promptly deliver to each selling Holder, Holders Counsel, and the
underwriters, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such Persons may reasonably request from time to time in
connection with the distribution of the Registrable Securities; and the Company,
subject to the last paragraph of this Section 6, hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders and the underwriters, if any, in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any such amendment
or supplement thereto;
(i)         prior to any Demand Registration or Piggyback Registration, use its
commercially reasonable efforts to register or qualify or cooperate with the
Participating Holders, the underwriters, if any, and Holders Counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of the Registrable Securities subject to the
Demand Registration for offer and sale under the securities or “Blue Sky” laws
of such jurisdictions within the United States as any seller or underwriter
reasonably requests in writing and to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to take any other reasonable action that may be necessary or advisable to
enable such Holders to consummate the disposition of such Registrable Securities
in such jurisdiction; provided, however, that the Company will not be required
to (i) qualify generally to do business in any jurisdiction where it is not then
so qualified or (ii) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;
(j)        cooperate with the selling Holders and the managing underwriters, if
any, to facilitate the timely preparation and delivery of certificates (not
bearing any legends) representing Registrable Securities to be sold after
receiving written representations from each selling Holder that the Registrable
Securities represented by the certificates so delivered by such Holder will be
transferred in accordance with the Registration Statement, and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters, if any, or such Holders may request at least two
(2) business days prior to any sale of Registrable Securities in a firm
commitment public offering, but in any other such sale, within ten (10) business
days prior to having to issue the securities;
14

--------------------------------------------------------------------------------

(k)        upon the occurrence of, and its knowledge of, any event contemplated
by Sections 6(c)(ii)-(v) above, as promptly as practicable, as applicable: (i)
use its commercially reasonable efforts to prevent the issuance of any stop
order or obtain its withdrawal at the earliest possible moment if the stop order
has been issued, or (ii) prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;
(l)        prior to the effective date of the Registration Statement relating to
the Registrable Securities, provide a CUSIP number for the Registrable
Securities;
(m)        provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by such Registration Statement from and after
a date not later than the effective date of such Registration Statement;
(n)        use its commercially reasonable efforts to cause all Registrable
Securities to be offered in connection with any Public Offering, to be listed on
an internationally recognized securities exchange (which, if shares of the
particular class of Registrable Securities are at that time listed on an
exchange, shall be such exchange) as the case may be, prior to the effectiveness
of the relevant Registration Statement;
(o)        with respect to any sale of Registrable Securities pursuant to a firm
commitment underwritten offering, enter into such agreements (including an
underwriting agreement in form, scope and substance as is customary in
underwritten offerings) reasonably requested by the Investor or the Holders of a
majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) and
reasonably acceptable to the Company to expedite or facilitate the disposition
of such Registrable Securities, and in such connection, (i) make such
representations and warranties to the selling Holders and the underwriters, if
any, with respect to the business of the Company and its subsidiaries, and the
Registration Statement, Prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in form, substance and
scope as are customarily made by issuers to underwriters in underwritten
secondary offerings, and, if true, confirm the same if and when requested, (ii)
use its commercially reasonable efforts to furnish to the selling Holders
opinions of counsel to the Company and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriters, if any, and counsels to the selling Holders), addressed
to each selling Holder of Registrable Securities and each of the underwriters,
if any, covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such counsel and underwriters, (iii) use its commercially reasonable efforts to
obtain “cold comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement) who have
certified the financial statements included in such Registration Statement,
addressed to each selling Holder of Registrable Securities (unless such
accountants shall be prohibited from so addressing such letters by applicable
standards of the accounting profession) and each of the underwriters, if any,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings and (v) deliver such documents and certificates as may be reasonably
requested by the Investor or the Holders of a majority of the Registrable
Securities being sold pursuant to such Registration Statement, Holders Counsel
and the managing underwriters, if any, to evidence the continued validity of the
representations and warranties made pursuant to Section 5(n)(i) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company.  The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder;
15

--------------------------------------------------------------------------------

(p)        to the extent permitted by law, make available for inspection by a
representative of the selling Holder of Registrable Securities, any underwriter
participating in any such disposition of Registrable Securities, if any, and any
attorneys or accountants retained by such selling Holders or underwriter, at the
offices where normally kept, during reasonable business hours, all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries, and cause the officers, directors and employees of the Company
and its subsidiaries to supply all information in each case reasonably requested
by any such representative, underwriter, attorney or accountant in connection
with such Registration Statement; provided, however, that any information that
is not generally publicly available at the time of delivery of such information
shall be kept confidential by such Persons unless (i) disclosure of such
information is required by court or administrative order, (ii) disclosure of
such information, in the opinion of counsel to such Person, is required by law
or applicable legal process, or (iii) such information becomes generally
available to the public other than as a result of a non-permitted disclosure or
failure to safeguard by such Person.  In the case of a proposed disclosure
pursuant to (i) or (ii) above, such Person shall be required to give the Company
written notice of the proposed disclosure prior to such disclosure (to the
extent permitted by law) and, if requested by the Company, assist the Company in
seeking to prevent or limit the proposed disclosure.  Without limiting the
foregoing, no such information shall be used by such Person as the basis for any
market transactions in securities of the Company or its subsidiaries in
violation of law;
(q)        cause its officers to use their commercially reasonable efforts to
support the marketing of the Registrable Securities covered by the Registration
Statement (including, without limitation, participation in “road shows”);
(r)        cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the FINRA; and
(s)        if the Company becomes eligible to use Form S-3 during the term of
this Agreement, the Company shall use its commercially reasonable efforts to
maintain eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of the Registrable Securities.
16

--------------------------------------------------------------------------------

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to complete a questionnaire reasonably adopted by
the Company and to furnish to the Company in writing such information required
in connection with such registration regarding such Holder and the distribution
of such Registrable Securities as the Company may, from time to time, reasonably
request in writing and the Company may exclude from such registration the
Registrable Securities of any Holder who unreasonably fails to complete such
questionnaire or furnish such information within a reasonable time (not to
exceed 10 days) after receiving such request.
Each Holder agrees if such Holder has Registrable Securities covered by such
Registration Statement that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 6(c)(ii) through
6(c)(v) hereof, such Holder will forthwith discontinue disposition of such
Registrable Securities covered by such Registration Statement or Prospectus
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 6(j) hereof, or until it is advised in
writing by the Company that the use of the applicable Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus;
provided, however, that the time periods under Section 2 with respect to the
length of time that the effectiveness of a Registration Statement must be
maintained shall automatically be extended by the amount of time the Holder is
required to discontinue disposition of such securities.
7.            Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions, stock transfer
taxes and fees of counsel for the Holders) shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence that are the
Company’s responsibility shall include, without limitation, (a) all registration
and filing fees (including, without limitation, fees and expenses (i) with
respect to filings required to be made with any Trading Market on which the
Common Shares are then listed for trading, (ii) with respect to compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (iii) if not previously paid
by the Company in connection with an issuer filing, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so
long as the broker is receiving no more than a customary brokerage commission in
connection with such sale, (b) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities and of printing
prospectuses if the printing of prospectuses is reasonably requested by the
Holders of a majority of the Registrable Securities included in the Registration
Statement), (c) messenger, telephone and delivery expenses of the Company, (d)
fees and disbursements of counsel for the Company, (e) Securities Act liability
insurance, if the Company so desires such insurance, and (f) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder.
The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder or by any underwriter, or (ii) any underwriter’s
fees (including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company or as otherwise set forth in this
Section 7).
17

--------------------------------------------------------------------------------

8.            Indemnification.
(a)        Indemnification by the Company.  The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless, to the fullest
extent permitted by law, each Holder, the officers, directors, agents, general
partners, managing members, managers, Affiliates, employees and investment
advisers of such Holder, each Person who controls each such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, general partners, managing members, managers,
Affiliates and employees of each such controlling person (individually and
collectively, a “Holder Indemnified Party”), from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys’
fees), expenses, judgments, fines, penalties and charges and, subject to the
limitation below, amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon (i) any untrue statement (or alleged
untrue statement) of a material fact contained in any Registration Statement,
any preliminary, final or summary Prospectus contained therein or related
thereto, or any amendment or supplement thereto, together with the documents
incorporated by reference therein or any free writing prospectus approved by the
Company and utilized in connection therewith, incident to any such registration,
qualification, or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of any preliminary, final or summary
Prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading, or (ii) any violation or alleged violation by the
Company of the Securities Act, Exchange Act, or any state securities law or any
rule or regulation thereunder in connection with any Registration Statement
under which Registrable Securities are registered; provided that the Company
will not be liable to a Holder Indemnified Party in any such case to the extent
that any such Losses arise out of or are based on any untrue statement or
omission by a Holder Indemnified Party or underwriter, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) (i) is made in such Registration Statement, preliminary, final or
summary Prospectus, contained therein or related thereto, or any amendment or
supplement thereto, together with the documents incorporated by reference
therein, or any free writing prospectus utilized in connection therewith in
reliance upon and in conformity with written information that is furnished to
the Company by a Holder Indemnified Party or underwriter for use therein and
relates to such Holder or underwriter, as applicable, or (ii) relates to such
Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved by such Holder expressly for use in the
Registration Statement, such preliminary, final or summary Prospectus or in any
amendment or supplement thereto, or (iii) related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to receiving
Advice contemplated by Section 9(i) (but if and to the extent that the material
misstatement or omission giving rise to such Loss would have been corrected). 
It is agreed that the indemnity agreement contained in this Section 8(a) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld).
18

--------------------------------------------------------------------------------

(b)        Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless, to the fullest
extent permitted by law, severally and not jointly with any other Holders, the
Company, its directors, its officers, agents and employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents and
employees of such controlling Persons,  and all other prospective sellers, from
and against all Losses arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in such Registration
Statement under which such Registrable Securities were registered under the
Securities Act, any preliminary, final or summary Prospectus, contained therein
or related thereto, or any amendment or supplement thereto, together with the
documents incorporated by reference therein, or any free writing prospectus
utilized in connection therewith, incident to any such registration,
qualification, or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will (without limitation of the
portions of this Section 8(b)) reimburse the Company, its directors, officers,
agents and employees, and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents and employees of such controlling Persons,
and all other prospective sellers for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability, or action, in each case to the extent, but only to the
extent, that such untrue statement or omission (i) is made in such Registration
Statement, preliminary, final or summary Prospectus, contained therein or
related thereto, or any amendment or supplement thereto, together with the
documents incorporated by reference therein, or any free writing prospectus
utilized in connection therewith in reliance upon and in conformity with written
information that is furnished to the Company by such Holder for inclusion
therein and that relates to such Holder and/or such Holder’s proposed method of
distribution of Registrable Securities, or (ii) related to the use by such
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
receiving Advice contemplated by Section 9(i) (but if and to the extent that the
material misstatement or omission giving rise to such Loss would have been
corrected); provided, however, that the obligations of such Holder hereunder
shall not apply to amounts paid in settlement of any such claims, losses,
damages, or liabilities (or actions in respect thereof) if such settlement is
effected without the consent of such Holder (which consent shall not be
unreasonably withheld); and provided, further, that the liability of such Holder
shall be limited to the net proceeds received by such selling Holder from the
sale of Registrable Securities covered by such Registration Statement.
19

--------------------------------------------------------------------------------

(c)        Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of one (1) counsel reasonably satisfactory to the Indemnified
Party and the payment of all reasonable and documented fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such written notice within a reasonable time of
commencement of any such Proceeding shall not relieve the Indemnifying Party of
its obligations or liabilities pursuant to this Agreement, except (and only) to
the extent that such failure shall have materially and adversely prejudiced the
Indemnifying Party in its ability to defend such Proceeding.
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel in writing that a conflict of interest exists if the same counsel
were to represent such Indemnified Party and the Indemnifying Party; provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties. The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or unreasonably conditioned. No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending Proceeding in respect of which any Indemnified
Party is a party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such Proceeding.
Subject to the terms of this Agreement, all documented fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 8(c)) shall be paid to the Indemnified
Party, as incurred, within twenty (20) Trading Days of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder.
(d)        Contribution. If a claim for indemnification under Section 8(a) or
8(b) is unavailable to an Indemnified Party (other than in accordance with its
terms) or insufficient to hold an Indemnified Party harmless for any Losses,
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party, on the one hand,
and Indemnified Party, on the other hand, shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 8(d) was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 8(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 8(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
20

--------------------------------------------------------------------------------

The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
9.            Miscellaneous.
(a)        Remedies. In the event of a breach by the Company or by a Holder of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
(b)        Prohibition on Other Registrations. The Company agrees not to effect
or initiate a registration statement for any public sale or distribution of any
securities similar to those being registered pursuant to this Agreement, or any
securities convertible into or exchangeable or exercisable for such securities
(other than a registration statement on Form S-8 (or successor form), a
registration statement on Form S-4 (or successor form) or a registration
statement to implement a transaction to which Rule 145 or any other similar rule
of the Commission is applicable), during the fourteen (14) calendar days prior
to, and during the sixty (60) calendar-day period beginning on, the effective
date of any Registration Statement in which the Holders of Registrable
Securities are participating (except as part of any such registration, if
permitted).
(c)        Rule 144 Requirements. For so long as the Company is subject to the
reporting requirements of the Exchange Act, the Company will use its
commercially reasonable efforts to timely file with the Commission such reports
and information required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the Commission thereunder
and as the Commission may require. The Company shall furnish to any Holder of
Registrable Securities forthwith upon request a written statement as to its
compliance with the reporting requirements of Rule 144 (or any successor
exemptive rule), the Securities Act and the Exchange Act (at any time that it is
subject to such reporting requirements); a copy of its most recent annual or
quarterly report; and such other reports and documents as such Person may
reasonably request in availing itself of any rule or regulation of the
Commission allowing it to sell any such securities without registration.
21

--------------------------------------------------------------------------------

(d)        Obligations of Holders and Others in a Registration. Each
Participating Holder agrees to timely complete to complete any questionnaires
reasonably adopted by the Company and furnish in writing such information
regarding such Person, the securities sought to be registered and the intended
method of disposition of the Registrable Securities held by it, as shall be
reasonably be required to effect the registration of such Registrable Securities
(the “Requested Information”) and shall take such other action as the Company
may reasonably request in connection with the registration, qualification or
compliance or as otherwise provided herein. At least ten (10) Business Days
prior to the first anticipated filing date of a Registration Statement, the
Company shall notify each holder of the information the Company requires from
such Holder if such Holder elects to have any of such Holder’s Registrable
Securities included in the Registration Statement. If at least five (5) business
days prior to the filing date, the Company has not received the Requested
Information from a Holder (a “Non-Responsive Holder”), then the Company may
exclude from any Registration Statement the Registrable Securities of such
Non-Responsive Holder.
(e)        Participation in Underwritten Registrations. No Holder may
participate in any registration hereunder which is underwritten unless such
Holder (a) agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all customary questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.
(f)        Rule 144A. The Company agrees that, upon the request of any Holder of
Registrable Securities or any prospective purchaser of Registrable Securities
designated by a Holder, the Company shall promptly provide (but in any case
within fifteen (15) calendar days of a request) to such Holder or potential
purchaser, the following information:
22

--------------------------------------------------------------------------------

(i)         a brief statement of the nature of the business of the Company and
any subsidiaries and the products and services they offer;
(ii)        the most recent consolidated balance sheets and profit and losses
and retained earnings statements, and similar financial statements of the
Company for the two (2) most recent fiscal years (such financial information
shall be audited, to the extent reasonably available); and
(iii)        such other information about the Company, any subsidiaries, and
their business, financial condition and results of operations as the requesting
Holder or purchaser of such Registrable Securities shall reasonably request in
order to comply with Rule 144A, as amended, and in connection therewith the
anti-fraud provisions of the federal and state securities laws.
The Company hereby represents and warrants to any such requesting Holder and any
prospective purchaser of Registrable Securities from such Holder that the
information provided by the Company pursuant to this Section 6(e) will, as of
their dates, not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.
(g)        Limitations on Subsequent Registration Rights. The Company will not
enter into any agreements with any holder or prospective holder of any
securities of the Company which would grant such holder or prospective holder
registration rights with respect to the securities of the Company which would
have priority over the Registrable Securities with respect to the inclusion of
such securities in any registration, except in connection with the issuance of
securities in a merger or acquisition transaction or other transaction 145 to
which Rule 145 or any other similar rule of the Commission is applicable. If the
Company, in breach of its obligations hereunder, enters into an agreement that
contains terms more favorable, in form or substance, to any shareholders than
the terms provided to the Holders under this Agreement, then the Company will
modify or revise the terms of this Agreement in order to reflect any such more
favorable terms for the benefit of the Holders.
(h)        Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.
(i)         Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Sections 6(c)(ii)
through (v), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed. The Company may
provide appropriate stop orders to enforce the provisions of this paragraph.
23

--------------------------------------------------------------------------------

 
(j)        No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.
(k)        Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
or waived unless the same shall be in writing and signed by the Company and
Holders of a majority of the then outstanding Registrable Securities; provided
that any such amendment, modification, supplement or waiver that materially,
adversely and disproportionately effects the rights or obligations of any Holder
vis-à-vis the other Holders shall require the prior written consent of such
Holder.
(l)        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York City time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York City time, on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:
 
If to the Company:
Porter Bancorp, Inc.
 
 
2500 Eastpoint Parkway
 
 
Louisville, Kentucky 40223
 
 
Attention: John T. Taylor, Chief Executive Officer
 
 
Attention: Stephanie Renner, Corporate General Counsel
 
 
Telephone: (502) 499-4800
 
 
Email:          jtaylor@limestonebank.com
 
 
      srenner@limestonebank.com
 
 
 
 
 
 
 
With a copy to:
Wyatt, Tarrant & Combs, LLP
 
 
500 West Jefferson Street, Suite 2800
 
 
Louisville, Kentucky 40202
 
 
Attention: Cynthia W. Young
 
 
Telephone: (502) 562-7292
 
 
Facsimile: (502) 589-0309
 
 
Email: cyoung@wyattfirm.com

 
If to any Holder, to such Holder’s address as set forth on the records of the
Company.
24

--------------------------------------------------------------------------------

(m)        Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. The Company may not
assign its rights (except by merger or in connection with another entity
acquiring all or substantially all of the Company’s assets) or obligations
hereunder without the prior written consent of all the Holders of the then
outstanding Registrable Securities. The rights to have the Company register
Registrable Securities pursuant to this Agreement shall be automatically
assigned by the Investor to any transferee of the Shares only if: (a) the
transferee or assignee (i) acquires Shares of the Investor’s Registrable
Securities with an original value as of the Closing Date of $1,000,000; (b) the
Investor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable period of time after such assignment; (c) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (i) the name and address of such transferee or assignee and (ii) the
securities with respect to which such registration rights are being transferred
or assigned; (d) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws; and (e) at or before
the time the Company received the written notice contemplated by clause (c) of
this sentence the transferee or assignee agrees in writing with the Company to
be bound by all of the provisions contained herein with respect to a Holder or
Investor. In the event of any delay in filing or effectiveness of the
Registration Statement as a result of such assignment by the Investor or its
transferee, the Company shall not be liable for any damages arising from such
delay.  Except as provided in this Section 9(m), the Investor may not assign its
rights or obligations hereunder without the prior written consent of the
Company.
(n)        Execution and Counterparts. This Agreement may be executed in two (2)
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.
(o)        Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Kentucky applicable to
contracts made and to be performed entirely within such State. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be determined in accordance with the provisions of the Purchase
Agreement.
25

--------------------------------------------------------------------------------

 
(p)        Cumulative Remedies. Except as provided in Section 2(c) with respect
to Liquidated Damages, the remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.
(q)        Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
(r)        Headings. The headings in this Agreement are for convenience only and
shall not limit or otherwise affect the meaning hereof.
(s)        Entire Agreement. This Agreement and the Purchase Agreement
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof. There are no restrictions, promises, warranties or
undertakings, other than as set forth or referred to herein and in the Purchase
Agreement. This Agreement supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
26

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




 
COMPANY:
 
 
 
 
 
 
 
 
 
Dated: March 30, 2018
Porter Bancorp, Inc.
 
 
 
 
 
 
 
 
 
 
By: 
 
 
 
 
Name: John T. Taylor
 
 
 
Title: President and Chief Executive Officer
 

 
 
 
 

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 
 
 
 
 
 
 
 
 
 
[Signature page to Registration Rights Agreement]
 

--------------------------------------------------------------------------------

 
INVESTORS:
 
 
 
 
 
 
 
 
 
Dated: March 30, 2018
Patriot Financial Partners III, L.P.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 

 
 
 
 
[Signature page to Registration Rights Agreement]